[Cite as Bohannon v. Lewis, 2022-Ohio-2398.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



 ROBERT BOHANNON II,                           :   APPEAL NOS. C-210316
                                                               C-210332
         Plaintiff-Appellee/                   :   TRIAL NO. DR-1801471
         Cross-Appellant
                                               :
                                                     O P I N I O N.
   VS.                                         :

                                               :
 NYSHIA LEWIS (f.k.a. BOHANNON)
                                               :
         Defendant-Appellant/
         Cross-Appellee.                       :




Appeal From: Hamilton County Court of Common Pleas, Domestic Relations
             Division

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: July 13, 2022


Cordell Law, LLP, and Samuel D. Patry, for Plaintiff-Appellee/Cross-Appellant,

DeBra Law, LLC, and Ryan L. DeBra, for Defendant-Appellant/Cross-Appellee.
                      OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

{¶1}    Defendant-appellant and cross-appellee Nyshia Lewis (“mother”) appeals the

judgment of the Hamilton County Court of Common Pleas, Domestic Relations

Division, raising two assignments of error for our review. Plaintiff-appellee and cross-

appellant Robert Bohannon II (“father”) cross-appeals from the same judgment,

raising two assignments of error of his own. For the reasons that follow, we overrule

the assignments of error and affirm the judgment of the trial court.

                                   Facts and Procedure

{¶2}    Mother and father were married in 2009 and have four minor children

together: one son and three daughters. Father filed a complaint for divorce in 2018.

A decree of divorce was entered in 2019, which named mother residential parent and

legal custodian of all four children.          Father had parenting time on alternating

weekends from Friday after school or daycare until Monday morning, and on

Wednesday evenings, in addition to holiday and extended parenting time in line with

the court’s standard parenting order. Father was also ordered to pay child support in

the amount of $1,231.22 per month.

{¶3}    While there has been nearly continuous conflict in this case since the complaint

for divorce was filed, the procedural events relevant to these appeals began on May 15,

2020, when father filed a motion to modify parenting time. On the same day, he filed

a “motion to show cause (contempt),” alleging that mother denied him parenting time

and withheld the children’s medical information. On June 9, 2020, mother filed a

“motion for contempt/back child support,”1 alleging father had been harassing her and



1 While the motion references child support in its title, mother did not reference the child-support
issue in the body of her motion.
                                                 2
                    OHIO FIRST DISTRICT COURT OF APPEALS




not abiding by the court order for parenting time. On July 28, 2020, father filed a

motion for an emergency hearing and temporary custody, and an “amended motion to

modify parenting time—motion to reallocate parental rights and responsibilities,”

asking the court to name him the residential parent and legal custodian of the children.

{¶4}   Shortly after the motions were filed, the court ordered a full parenting

investigation. Patrick Magill, a social worker, conducted the investigation and issued

a report that recommended that mother maintain her status as residential parent and

legal custodian of the children. It also recommended increasing father’s parenting

time by giving him four additional overnights—Wednesdays and Thursdays following

his weekends with the children—every four weeks.           The report discussed the

acrimonious nature of mother and father’s relationship and noted that the children

are “undoubtedly experiencing the effects of their parents’ conflicts.” The report

recommended that mother “should get the children into counseling as soon as

possible.”

{¶5}   The court held a two-day hearing on these issues on April 13, 2021, and April

27, 2021. Mother and father each testified on their own behalf. The court also heard

testimony from the social worker, along with father’s wife, and a parent who had

observed the family’s interactions at youth football games.

{¶6}   In an April 28, 2021 entry, the court granted in part father’s amended motion

to modify parenting time—motion to reallocate parental rights and responsibilities;

and denied the other motions. The court ordered that mother remain the residential

and custodial parent, but it increased father’s parenting time to “alternating weeks

from Friday after school or daycare * * * until the following Friday,” with no extended



                                           3
                    OHIO FIRST DISTRICT COURT OF APPEALS




time. The court also deviated father’s child-support obligation down to $0 per month

in light of the equal share of parenting time.

{¶7}   Mother timely appealed, and father cross-appealed.

{¶8}   In two assignments of error, mother contends that the parenting-time

modification is not in the best interest of the children, and that the child-support

deviation was an abuse of discretion.

{¶9}   In two assignments of error, father contends that the court erred by denying

his motion to show cause, and in denying in his motion to reallocate custody.

{¶10} For ease of discussion, we will address these assignments out of order.

                Father’s Second Assignment of Error: Child Custody

{¶11} In his second assignment of error, father contends that the trial court’s denial

of his motion to reallocate custody was inconsistent with the court’s findings because

the manifest weight of the evidence supported each of the necessary factors under R.C.

3109.04(E)(1)(a).

{¶12} A parent’s motion to modify a parenting decree is governed by R.C.

3109.04(E)(1)(a). The statute provides that the court shall not modify a decree unless:

       (1) there has been a change in circumstances since the prior decree,

       based on facts that have arisen since the prior decree or were unknown

       by the court at the time of the prior decree;

       (2) the modification is necessary to serve the best interest of the

       children; and

       (3) one of the conditions in R.C. 3109.04(E)(1)(a)(i)-(iii) is satisfied.

Saylor v. Saylor 1st Dist. Hamilton No. 190463, 2020-Ohio-3647, ¶ 12, citing R.C.

3109.04(E)(1)(a). The parties agree that the relevant condition under (3) is “the harm

                                            4
                    OHIO FIRST DISTRICT COURT OF APPEALS




likely to be caused by a change in environment is outweighed by the advantages of the

change of environment to the child.”

{¶13} “R.C. 3109.04(E)(1)(a) creates a rebuttable presumption that retaining the

residential parent designated by the prior decree is in the child’s best interest.”

Rohrbaugh v. Rohrbaugh, 136 Ohio App.3d 599, 604-605, 737 N.E.2d 551 (7th

Dist.2000).

{¶14} “ ‘Custody issues are some of the most difficult and agonizing decisions a trial

judge must make. Therefore, a trial judge must have wide latitude in considering all

the evidence before him * * * and such a decision must not be reversed absent an abuse

of discretion.’ ” Saylor at ¶ 10, quoting Kane v. Hardin, 1st Dist. Hamilton No. C-

180525, 2019-Ohio-4362, ¶ 6, quoting Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674

N.E.2d 1159 (1997). An abuse of discretion “implies that the trial court’s decision was

unreasonable or arbitrary.” Kane at ¶ 6, citing Blakemore v. Blakemore, 5 Ohio St.3d

217, 219, 450 N.E.2d 1140 (1983).

{¶15} “ ‘A reviewing court should not reverse a decision simply because it holds a

different opinion concerning the credibility of the witnesses and evidence submitted

before the trial court.’ ” In re E.R., 1st Dist. Hamilton No. C-180615, 2019-Ohio-4491,

¶ 5, quoting Davis at 419. “The reason for this standard of review is that the trial judge

has the best opportunity to view the demeanor, attitude, and credibility of each

witness, something that does not translate well on the written page.” Davis at 418. In

this way, we “should be guided by the presumption that the trial court’s findings were

indeed correct.” Miller v. Miller, 37 Ohio St.3d 71, 74, 523 N.E.2d 846 (1988).

{¶16} First, a change in circumstances must be found. “The change ‘must be a change

of substance, not a slight or inconsequential change.’ ” In re E.R. at ¶ 6, quoting Davis

                                            5
                   OHIO FIRST DISTRICT COURT OF APPEALS




at 418. The change does not need to be “substantial,” but it “must be substantiated,

continuing, and have a materially adverse effect upon the child.” Id., quoting Davis at

417.   A change in circumstances can be demonstrated by a “custodial parent’s

interference with a noncustodial parent’s visitation, and the parents’ inability to

communicate and cooperate.” Id. at ¶ 7 (collecting cases).       This requirement is

intended to “ ‘spare children from a constant tug of war between their parents who

would file a motion for change of custody each time the parent out of custody thought

he or she could provide the children a “better” environment.’ ” Souders v. Souders, 1st

Dist. Hamilton No. C-210469, 2022-Ohio-1953, ¶ 7, citing Davis at 418, quoting Wyss

v. Wyss, 3 Ohio App.3d 412, 416, 445 N.E.2d 1153 (10th Dist.1982).

{¶17} In its entry, the court did not make an explicit finding about a change in

circumstances, though it made several findings relevant to the determination,

including that “[m]other has withheld medical information from Father that could

have serious repercussions during his parenting time and could have negatively

impacted the child.” The court further found that “mother has routinely denied and

thwarted Father his parenting time. The excuses for these incidents are so egregious,

it appears that mother believes there are no repercussions to her behavior.”

{¶18} Testimony was presented about several instances where medical information

was not shared with father after one of their children was injured, including: an ankle

injury, a dog bite, a concussion, and a chipped tooth. Mother admitted that she did

not share discharge instructions with father about the concussion, but testified that

she did share information about the ankle injury and the dog bite. Mother also

disputed portions of the chipped-tooth incident, testifying that she had an

appointment scheduled to address the issue. Moreover, testimony was presented

                                          6
                    OHIO FIRST DISTRICT COURT OF APPEALS




about mother denying father his parenting time, though father also admitted missing

opportunities for parenting time in the past.

{¶19} Father argues that this evidence sufficiently demonstrates a change in

circumstances. While we do not have the benefit of an explicit determination from the

trial court on this factor, we assume that the court did find a change in circumstances

based on its findings of fact and the fact that the court’s entry concentrated on the

best-interest factors. See Nigro v. Nigro, 9th Dist. Lorain No. 04CA008461, 2004-

Ohio-6270, ¶ 6 (“[W]e find it inappropriate to require the court to use the exact phrase

‘change of circumstances.’ While the better practice would be for a court to explicitly

find a change of circumstances before delving into the issue of the best interests of the

child, we will affirm a decision where the factual findings of the court support a finding

of changed circumstances. Explicit language is preferable, but not necessary.”).

{¶20} After finding a change in circumstances, the court must determine whether a

modification is in the best interest of the children. “[T]he court shall consider all

relevant factors, including, but not limited to:”

       (a) The wishes of the child’s parents regarding the child’s care;

       (b) If the court has interviewed the child in chambers * * * regarding the

       child’s wishes and concerns as to the allocation of parental rights and

       responsibilities concerning the child, the wishes and concerns of the

       child, as expressed to the court;

       (c) The child’s interaction and interrelationship with the child’s parents,

       siblings, and any other person who may significantly affect the child’s

       best interest;

       (d) The child’s adjustment to the child’s home, school, and community;

                                            7
                      OHIO FIRST DISTRICT COURT OF APPEALS




       (e) The mental and physical health of all persons involved in the

       situation;

       (f) The parent more likely to honor and facilitate court-approved

       parenting time rights or visitation and companionship rights;

       (g) Whether either parent has failed to make all child support payments,

       including all arrearages, that are required of that parent pursuant to a

       child support order under which that parent is an obligor;

       (h) Whether either parent * * * has been convicted of or pleaded guilty

       to any criminal offense involving any act that resulted in a child being

       an abused child or a neglected child; * * * whether either parent or any

       member of the household of either parent previously has been convicted

       of or pleaded guilty to any offense involving a victim who at the time of

       the commission of the offense was a member of the family or household

       that is the subject of the current proceeding and caused physical harm

       to the victim in the commission of the offense;

       (i) Whether the residential parent or one of the parents subject to a

       shared parenting decree has continuously and willfully denied the other

       parent’s right to parenting time in accordance with an order of the court;

       (j) Whether either parent has established a residence, or is planning to

       establish a residence, outside this state.

R.C. 3109.04(F)(1).

{¶21} In its entry, the court set forth findings of fact regarding all of the best-interest

factors listed in R.C. 3109.04(F)(1). The court also included the recommendation of

the social worker, along with additional findings about the volatile nature of mother

                                            8
                      OHIO FIRST DISTRICT COURT OF APPEALS




and father’s relationship.      The court noted that “Mother’s interactions with the

children around Father show that she is not looking out for their best interests.”

However, the court also noted that “Father is not consistent in exercising his regular

parenting time2 [and] creates just as much drama at interactions as Mother.” The

court found that, “[t]hese children should have and are desperate for two parents who

act like adults instead of spoiled children unable to refrain from creating drama after

drama.” We find that the testimony presented at trial supports these findings.

{¶22} While the court did not explicitly state that father failed to rebut the

presumption that retaining the residential parent designated by the prior decree is in

the child’s best interest, that is what the court ultimately found by denying father’s

motion to reallocate parental rights and responsibilities.

{¶23} Father argues that the court erred in this regard because the best-interest

findings of the court and the social worker favor father receiving custody of the

children.

{¶24} However, we find that the court’s best-interest findings and the report of the

social worker demonstrate that this case is a close call. While the findings and report

support father’s contention that his communication has been more effective and that

he is more invested in taking steps to address the mental health of the children, it also

supports the determination that mother is a dedicated parent who has, in the words of

the social worker, “provided the lion’s share of care for the children.” In addition, the

findings and report demonstrate that while mother had denied parenting time in the



2 Father testified about missing approximately four opportunities for weekday parenting time due
to his work schedule. Mother testified about an incident where a dispute about the pickup location
led to father not picking the children up, and another occasion where he returned the children
earlier than planned.
                                                9
                    OHIO FIRST DISTRICT COURT OF APPEALS




past, father had not been consistent in exercising his allotted parenting time. While

father has raised concerns regarding mother’s criminal history, father testified about

a pending criminal matter of his own at the time of trial. And while father raised

concerns about mother’s behavior around the children, mother testified that father

sent her a photo of himself holding a gun to his head, which she alleged he had shown

to their son. Moreover, father testified about the close quarters in his home, explaining

that when his four children stay with him, there are a total of nine children sleeping in

his four-bedroom home.

{¶25} This court cannot reverse a decision simply because we may have decided

differently.   Rather, we must only determine whether the trial court abused its

discretion. Not only did the trial court include numerous findings of fact in its entry,

but it also considered the report of the social worker and two days’ worth of testimony.

The record clearly demonstrates that the court considered each of the necessary

best-interest factors and the court’s findings were supported by the record. While the

court certainly made its frustration with the parents’ behavior clear in its entry, it

nevertheless carefully analyzed and weighed the best-interest factors and ultimately

found that mother should remain the sole residential parent and legal custodial parent

of the minor children. We cannot say the court’s decision was unreasonable or

arbitrary.

{¶26} While the court did not make a specific determination regarding each of the

three factors under R.C. 3109.04(E)(1)(a), it was not an abuse of discretion for the

court to deny father’s motion to reallocate custody. Because the court’s decision is

well-supported in the record, and in light of the “rebuttable presumption” in favor of



                                           10
                     OHIO FIRST DISTRICT COURT OF APPEALS




the residential parent retaining custody of the children, we overrule father’s second

assignment of error.

             Mother’s First Assignment of Error: Parenting Time

{¶27} In her first assignment of error, mother contends that, “[t]he trial court

decision allocating parenting time was not consistent with the best interest of the

minor children and Ohio Revised Code Section 3109.04.” We review the trial court’s

judgment on modifications to parenting time for an abuse of discretion. Souders v.

Souders, 1st Dist. Hamilton No. C-210469, 2022-Ohio-1953, ¶ 6, citing Cwik v. Cwik,

1st Dist. Hamilton No. C-090843, 2011-Ohio-463, ¶ 42. “The trial court has broad

discretion in modifying visitation rights.” In re Ross, 154 Ohio App.3d 1, 2003-Ohio-

4419, 796 N.E.2d 6, ¶ 5 (1st Dist.), citing Appleby v. Appleby, 24 Ohio St.3d 39, 492

N.E.2d 831 (1986).

{¶28} As an initial matter, we note that the trial court and the parties rely on R.C.

3109.04(E)(1)(a) for the parenting-time analysis. However, “when one parent is the

legal custodian, modifications to visitation or parenting time are not governed by R.C.

3109.04(E)(1)(a). Rather, such modifications are subject to R.C. 3109.051.” Hartman

v. Hartman, 8th Dist. Cuyahoga No. 107251, 2019-Ohio-1637, ¶ 16; Braatz v. Braatz,

85 Ohio St.3d 40, 43, 706 N.E.2d 1218 (1999), paragraph one of the syllabus (holding

the “[m]odification of visitation rights is governed by R.C. 3109.051”).

{¶29} Therefore, mother’s first assignment of error is properly analyzed under R.C.

3109.051 because a modification to visitation or parenting time for a noncustodial

parent, father, is at issue.




                                          11
                      OHIO FIRST DISTRICT COURT OF APPEALS




{¶30} In determining whether to modify parenting time, a change in circumstances

is not required.3 Braatz at paragraph two of the syllabus. Rather, the court must

determine whether the modification is in the children’s best interest, considering the

best-interest factors set forth in R.C. 3109.051(D). In re Ross, at ¶ 5, citing Braatz at

paragraph two of the syllabus. These best-interest factors include, in relevant part:

       (1) The prior interaction and interrelationships of the child with the

       child’s parents, siblings, and other persons related by consanguinity or

       affinity, * * *;

       (2) The geographical location of the residence of each parent and the

       distance between those residences, * * *;

       (3) The child’s and parents’ available time, including, but not limited to,

       each parent’s employment schedule, the child’s school schedule, and the

       child’s and the parents’ holiday and vacation schedule;

       (4) The age of the child;

       (5) The child’s adjustment to home, school, and community;

       (6) If the court has interviewed the child in chambers, pursuant to

       division (C) of this section, regarding the wishes and concerns of the

       child * * *;

       (7) The health and safety of the child;

       (8) The amount of time that will be available for the child to spend with

       siblings;

       (9) The mental and physical health of all parties;



3Likewise, mother’s argument that there was no evidence about the harm caused by the change of
environment is irrelevant because R.C. 3109.051 does not include this consideration.
                                             12
                       OHIO FIRST DISTRICT COURT OF APPEALS




       (10) Each parent’s willingness to reschedule missed parenting time and

       to facilitate the other parent’s parenting time rights, and with respect to

       a person who requested companionship or visitation, the willingness of

       that person to reschedule missed visitation;

       (11) In relation to parenting time, whether either parent previously has

       been convicted of or pleaded guilty to any criminal offense involving any

       act that resulted in a child being an abused child or a neglected

       child; * * *;

                                          ***

        (13) Whether the residential parent or one of the parents subject to a

       shared parenting decree has continuously and willfully denied the other

       parent’s right to parenting time in accordance with an order of the court;

       (14) Whether either parent has established a residence or is planning to

       establish a residence outside this state;

                                          ***

       (16) Any other factor in the best interest of the child.

R.C. 3109.051(D).

{¶31} While the trial court specifically analyzed the best-interest factors listed in R.C.

3109.04(F)(1) rather than R.C. 3109.051(D), courts have held that the factors set forth

in the two sections are quite similar and reliance on the factors in the wrong section is

harmless error when the trial court’s decision demonstrates consideration of the

relevant factors. See, e.g., Campana v. Campana, 7th Dist. Mahoning No. 08 MA 88,

2009-Ohio-796, ¶ 3-4 (Despite the fact that the trial court only cited and reviewed the

best-interest factors listed in the custody statute (R.C. 3109.04(F)(1)), the appellate

                                           13
                    OHIO FIRST DISTRICT COURT OF APPEALS




court held that “because of the detail of the court's entry,” it could “conclude that the

court considered a multitude of facts that coincide with all of the pertinent best interest

factors applicable to visitation modifications as contained in R.C. 3109.051(D).”); In

re Troyer, 188 Ohio App.3d 543, 2010-Ohio-3276, 936 N.E.2d 102, ¶ 36 (7th Dist.)

(holding trial court’s reliance on R.C. 3109.04(F)(1) factors to be harmless where trial

court’s decision “evince[d] consideration of the relevant factors”); Braden v. Braden,

11th Dist. Portage No. 2006-P-0028, 2006-Ohio-6878, ¶ 38 (holding that the two sets

of factors are “essentially the same” and affirming the parenting-time decision of the

trial court despite its reference to R.C. 3109.04 because the pertinent factors were still

considered).

{¶32} In its entry, the court considered the following best-interest factors: the wishes

of the parents; the parents’ intent to relocate; a child-support arrearage; the ages of

the children; the children’s relationship with their siblings and family; the children’s

adjustment to home, school, and community; the mental and physical health of the

parties; mother’s denial of parenting time and withholding of medical information;

and mother’s willingness to comply with the court’s orders in the future. While the

court made these best-interest findings under R.C. 3109.04(F)(1), these findings are

also pertinent to a proper best-interest analysis under R.C. 3109.051(D).

{¶33} The court also incorporated the summary and recommendation of the social

worker into its entry. In addition to recommending an increase to father’s parenting

time, the summary and recommendation included discussion about the mental and

physical health of the children pursuant to R.C. 3109.051(D)(7). See Braden at ¶ 45-

47 (relying on a home-study evaluation and guardian ad litem reports to supply

additional findings not explicitly mentioned by trial court). The court did not include

                                            14
                    OHIO FIRST DISTRICT COURT OF APPEALS




findings under R.C. 3109.051(D)(2), (3), (8), but both parties testified at length about

the pickup arrangements and work schedules, pursuant to R.C. 3109.051(D)(2) and

(3). And R.C. 3109.051(D)(8) is largely irrelevant to this case as the schedule provides

that the children always remain together. Moreover, “[i]t is well-established that a

laundry list of the factors is not required.” Campana at 56.

{¶34} Mother agrees that the testimony demonstrated that the parties had a strained

relationship. However, she claims that the evidence did not support such a drastic

change in the parenting-time schedule, especially when the court “placed the blame

equally upon both Mother and Father.”

{¶35} While we agree that the court found both mother and father to be at fault for

their volatile relationship, the court also found that mother was denying parenting

time and withholding medical information from father. Moreover, in line with the

social worker’s recommendations, father testified that he has taken steps to address

the children’s mental health, and was working to improve his coparenting skills. All

of this evidence was relevant in supporting the court’s determination that it is in the

children’s best interest to increase father’s parenting time.

{¶36} We do not hold that the factors in R.C. 3109.051(D) and 3109.04(F)(1) are

always interchangeable, but the record demonstrates that the court considered the

pertinent factors for this case listed in R.C. 3109.051(D).

{¶37} Based on the evidence presented, the court’s decision to increase father’s

parenting time was not an abuse of discretion. Mother’s first assignment is overruled.

               Mother’s Second Assignment of Error: Child Support

{¶38} In her second assignment of error, mother argues that the court erred by

deviating father’s child-support obligation by 100 percent because it was not

                                           15
                   OHIO FIRST DISTRICT COURT OF APPEALS




supported by competent and credible evidence and was against the manifest weight of

the evidence. She also contends the trial court erroneously “imputed the same figures

used in the 2019 Decree of Divorce for purposes of calculating child support in the

2021 matter.”

{¶39} We will not disturb a trial court’s decision regarding child support absent an

abuse of discretion. Rummelhoff v. Rummelhoff, 1st Dist. Hamilton Nos. C-210112 and

C-210176, 2022-Ohio-1224, ¶ 18, quoting Rummelhoff v. Rummelhoff, 1st Dist.

Hamilton No. C-190355, 2020-Ohio-2928, ¶ 30, citing Booth v. Booth, 44 Ohio St.3d

142, 144, 541 N.E.2d 1028 (1989).

{¶40} First, a review of the record and of the child-support worksheet reveals that

that the income was correctly attributed to each party. Mother’s income sources match

her 2020 Form W-2 and 2020 Form 1099 exactly. Father’s income is supported by

his 2020 end-of-year paystub and Form W-2 after taking into account deductions for

nonrecurring income, which father testified about. See R.C. 3119.01(C)(12)(e) and

3119.01(C)(13) (stating that gross income does not include nonrecurring income where

nonrecurring income is income received for less than three years that the parent does

not expect to receive on a regular basis); Arcuri v. Arcuri, 1st Dist. Hamilton No.

C-990802, 2000 Ohio App. Lexis 5081, *12 (Nov. 3, 2000) (holding that nonrecurring

income was correctly excluded from gross income “because nonrecurring cash flow

cannot be considered gross income”).

{¶41} Next, mother contends that the “court’s decision to deviate Father’s child

support obligation by 100% was not supported by competent and credible evidence.”

{¶42} After determining the guideline support amount, the court may deviate from

the guideline amount if it determines that the amount “would be unjust or

                                         16
                    OHIO FIRST DISTRICT COURT OF APPEALS




inappropriate and therefore not be in the best interest of the child” based on the factors

in R.C. 3119.23. R.C. 3119.22. “This determination ‘must be supported by findings of

fact and must be journalized.’ ” Rummelhoff, 2022-Ohio-1224 at ¶ 19, quoting Carr v.

Blake, 1st Dist. Hamilton No. C-990174, 2000 Ohio App. LEXIS 557, * 14 (Feb. 18,

2000), citing Marker v. Grimm, 65 Ohio St.3d 139, 601 N.E.2d 496 (1992), paragraph

three of the syllabus.

{¶43} Situations like this one, where parenting time is split between two parties, are

specifically contemplated in the statute. Essentially, the statute provides that as the

obligor’s parenting time increases, the court may deviate the child-support obligation

downward. The Second District has distilled these “deviation thresholds” as follows:

       (1) 90 or more overnights mandates a 10% downward adjustment to

       child support without any consideration of other deviation factors (R.C.

       3119.051);

       (2) 91 or more overnights compels the judge to consider whether to

       grant an additional downward deviation in addition to the mandatory

       adjustment (R.C. 3119.231(A)); and

       (3) 147 overnights triggers the requirement the trial court provide an

       explanation for its decision to deny further deviation (R.C. 3119.231(B)).

Mangen v. Mangen, 2d Dist. Montgomery No. 29112, 2021-Ohio-3693, ¶ 24.

{¶44} In this case, the child-support worksheet included the 10 percent mandatory

adjustment for shared parenting on Line 19(b). Next, the court deviated downward an

additional $1,018.42 based on father’s share of parenting time being equal to or

exceeding 147 overnights per year, pursuant to R.C. 3119.231(B). The court’s entry

provided the following reasons for the deviation:

                                           17
                    OHIO FIRST DISTRICT COURT OF APPEALS




       Father has extended parenting time and associated expenses for the

       children. Father requires the deviation so as to provide for the children

       in his household. The parties will each pay for academic and extra-

       curricular activities for the children on his or her own time.

{¶45} This deviation was not an abuse of discretion. The parties do not dispute that

father now has more than 147 overnights with the children annually. Moreover, the

deviation is included on Line 25(b) of the child-support worksheet, which provides

that the deviation is “[f]or 3119.231 extended parenting time.” Under R.C. 3119.231,

courts have discretion to deviate for expenses associated with shared parenting. The

court’s findings provide direct support for this deviation. Mother’s second assignment

of error is overruled.




                                           18
                    OHIO FIRST DISTRICT COURT OF APPEALS




        Father’s First Assignment of Error: Motion to Show Cause

{¶46} In father’s first assignment of error, he argues that the court erred when it

denied his “motion to show cause (contempt),” and failed to award him attorney fees.

In sum, he argues this was an abuse of discretion because the trial court wrongly

applied the unclean hands doctrine, and because the court’s own findings supported a

finding of contempt.

{¶47} This court reviews a trial court’s decision on a motion for contempt for an abuse

of discretion. Cobb v. Ortiz, 1st Dist. Hamilton No. C-200276, 2021-Ohio-2009, ¶ 8,

citing Wolf v. Wolf, 1st Dist. Hamilton No. C-090587, 2010-Ohio-2762, ¶ 4. The trial

court is empowered to “determine the kind and the character of conduct that

constitutes contempt.” Fisher v. Fisher, 7th Dist. Harrison No. 17 HA 0008, 2018-

Ohio-2477, ¶ 25, citing In re Ayer, 119 Ohio App.3d 571, 576, 695 N.E.2d 1180 (1st

Dist.1997), quoting State ex rel. Turner v. Albin, 118 Ohio St. 527, 161 N.E. 792 (1928).

“[S]ince the primary interest involved in a contempt proceeding is the authority and

proper functioning of the court, great reliance should be placed upon the discretion of

the trial judge.” Denovchek v. Bd. of Trumbull Cty. Commrs., 36 Ohio St.3d 14, 16,

520 N.E.2d 1362 (1988).

{¶48} “To establish civil contempt, the party seeking to enforce a court order must

prove by clear and convincing evidence that a court order exists and that the

nonmoving party has not complied with the terms of that order.” Cobb at ¶ 8, citing

Mees v. Mees, 1st Dist. Hamilton No. C-150033, 2015-Ohio-5127, ¶ 11.

{¶49} In his motion, father alleged that mother denied his weekend parenting time

on several occasions, blocked all phone contact between him and the children, and

withheld medical information from him. While not raised by mother on appeal, we

                                           19
                    OHIO FIRST DISTRICT COURT OF APPEALS




note that the court denied mother’s “motion for contempt/back child support” in the

same entry. Like father’s motion, mother’s motion was based on father’s failure to

comply with the divorce decree, specifically regarding parenting time.

{¶50} As discussed throughout this opinion, the court found that mother had

withheld parenting time and medical information. However, it also found that father

was not consistent in exercising his regular parenting time and “create[d] just as much

drama at interactions as Mother.” The record supports these findings. Thus, it was

clear that because the court found both parties to be at fault for the conflicts in this

case, neither party should be found in contempt. In light of our highly deferential

standard of review, and because the trial court is empowered to “determine the kind

and the character of conduct that constitutes contempt,” we do not hold this to be an

abuse of discretion. See Fisher, 7th Dist. Harrison No. 17 HA 0008, 2018-Ohio-2477,

¶ 25.

{¶51} Father contends that the court erred when it discussed the unclean hands

doctrine in the “conclusions of law” section of its entry. Father argues this was

erroneous because “said defense must be raised affirmatively.”

{¶52} Even if we were to hold that it was improper for the trial court to have relied on

the unclean hands doctrine, we nevertheless hold the record amply supported the

court’s decision to deny father’s motion. See State v. Lozier, 101 Ohio St.3d 161, 2004-

Ohio-732, 803 N.E.2d 770, ¶ 46, superseded by statute on other grounds as

recognized in State v. Shannon, 11th Dist. Portage No. 2015-P-0077, 2016-Ohio-8220,

¶ 17 (“A reviewing court is not authorized to reverse a correct judgment merely because

it was reached for the wrong reason.”)

{¶53} Father’s first assignment of error is overruled.

                                          20
                   OHIO FIRST DISTRICT COURT OF APPEALS




                                    Conclusion

{¶54} For the foregoing reasons, we overrule mother’s first and second assignments

of error, along with father’s first and second assignments of error. We affirm the

judgment of the domestic relations court.



                                                                   Judgment affirmed.

MYERS, P. J., and WINKLER, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                            21